 



Exhibit 10-3
FIRST SUPPLEMENTAL INDENTURE
between
LEXINGTON PRECISION CORPORATION
and
WILMINGTON TRUST COMPANY, as Trustee
 
Dated as of May 25, 2007
 

 



--------------------------------------------------------------------------------



 



     FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated
as of May 25, 2007, between LEXINGTON PRECISION CORPORATION, a Delaware
corporation (the “Company”), and WILMINGTON TRUST COMPANY, a Delaware banking
corporation, as trustee (the “Trustee”).
W I T N E S S E T H :
     WHEREAS, the Company and the Trustee have executed and delivered heretofore
an Indenture, dated as of December 18, 2003 (the “Original Indenture” and,
together with and after giving effect to this First Supplemental Indenture, the
“Indenture”);
     WHEREAS, capitalized terms used in this First Supplemental Indenture that
are not defined herein but are defined in the Original Indenture shall have the
meaning ascribed to them in the Original Indenture;
     WHEREAS, pursuant to the Original Indenture, the Company has issued its 12%
Senior Subordinated Notes due August 1, 2009;
     WHEREAS, the Company is in default with respect to the payment of interest
under the Securities;
     WHEREAS, consent of the Holders of at least a majority in principal amount
of the outstanding Securities having been received by the Company, the parties
desire to supplement the Indenture as set forth herein; and
     NOW THEREFORE, for and in consideration of the premises, it is mutually
covenanted and agreed, for the equal and ratable benefit of all Holders of the
Securities as follows:
     SECTION 1.      DEFINITIONS
     Article One of the Original Indenture is hereby amended to add the
following definitions in appropriate alphabetical order:
     “Forbearance Agreement” means that certain Forbearance Agreement, dated as
of May 25, 2007, by and among the Company and the Holders listed on the
signature pages thereto.
     “Refinancing” means a refinancing of the Indebtedness of the Company and
LRGI, pursuant to a transaction contemplated in the Forbearance Agreement.
     “Restructuring Sale” means (i) a sale, whether by merger, consolidation,
reorganization, stock sale, binding share exchange or sale of all or
substantially all of the assets of the Company, or LRGI, pursuant to a
transaction contemplated in the Forbearance Agreement, or (ii) a Change of
Control, pursuant to a transaction contemplated in the Forbearance Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. OTHER DEFINITIONS.
     Section 1.02 of the Original Indenture is hereby amended to add the
following definition in the appropriate alphabetical location:

     
Term
  Defined in Section
“Restructuring or Refinancing Redemption
  4.13”

     SECTION 3.      REDEMPTION.
     (a) Section 3.01. The last sentence of Section 3.01 of the Original
Indenture is hereby amended to read in its entirety as follows:
“The Company shall give such notice and Officer’s Certificate provided for in
this Section at least 45 days, but not more than 60 days before the redemption
date; provided, however, that upon a Restructuring or Refinancing Redemption the
Company shall give such notice and Officer’s Certificate provided for in this
Section at least two (2) Business Days before the applicable redemption date.”
     (b) Section 3.03. The first sentence of Section 3.03 of the Original
Indenture is hereby amended to read in its entirety as follows:
“At least 30 days, but not more than 60 days before a redemption date, the
Company shall mail a notice of redemption by first-class mail to each Holder of
Securities to be redeemed at his address as it appears on the registration books
of the Registrar, provided, however, that upon a Restructuring or Refinancing
Redemption, the Company shall mail such notice of redemption at least one (1)
Business Day before the applicable redemption date and shall also, in accordance
with its obligations under Regulation FD under the Exchange Act, issue a press
release describing the proposed transactions pursuant to such notice, and shall
file a Current Report on Form 8-K under the Exchange Act, attaching such press
release.”
     SECTION 4.      RESTRUCTURING SALE OR REFINANCING.
     A new Section 4.13 is hereby added after Section 4.12 of the Original
Indenture, to read in its entirety as follows:
     “SECTION 4.13. Restructuring Sale or Refinancing.
     The Company shall redeem all outstanding Securities, pursuant to Section 5
of the Securities, within three (3) Business Days of the closing of a
Restructuring Sale or Refinancing (a “Restructuring or Refinancing
Redemption”).”

3



--------------------------------------------------------------------------------



 



     SECTION 5.      DEFAULT INTEREST
     Notwithstanding any provision of the Original Indenture or the Securities
to the contrary, the Company shall pay interest on the outstanding Securities at
the rate of 16% per annum from and after March 9, 2007 to the earlier of (i) the
date of redemption of the Securities pursuant to a Restructuring or Refinancing
Redemption, or (ii) the filing of a voluntary or an involuntary petition by or
against the Company or any of its subsidiaries under Title 11 of the U.S. Code
or commencement of any similar proceeding under state law.
     SECTION 6.      CONFIRMATION OF INDENTURE.
     Except as expressly supplemented hereby, the Original Indenture shall
continue in full force and effect in accordance with the provisions thereof, and
the Indenture is in all respects hereby ratified and confirmed. This First
Supplemental Indenture and all its provisions shall be deemed a part of the
Indenture in the manner and to the extent herein and therein provided.
     SECTION 7.      GOVERNING LAW.
     This Fifth Supplemental Indenture shall be governed by the laws of New York
without reference to its principles of conflicts of laws.
     SECTION 8.      DUPLICATE ORIGINALS.
     The parties may sign any number of copies of this First Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, and their respective corporate seals to be hereto
affixed and attested, all as of the date of execution.
SIGNATURES

                  LEXINGTON PRECISION CORPORATION    
 
           
 
  By:
Name:   /s/ Warren Delano
 
Warren Delano    
 
  Title:   President    

         
Attest:
  /s/ Michael A. Lubin   (Seal)
 
       

Dated: May 25, 2007

 



--------------------------------------------------------------------------------



 



                  WILMINGTON TRUST COMPANY, as Trustee    
 
           
 
  By:   /s/ Joseph B. Feil
 
   
 
  Name:   Joseph B. Feil    
 
  Title:   Assistant Vice President    

         
Attest:
  /s/ I. A. Lennon   (Seal)
 
       

Dated: May 25, 2007

 